                                                       Exhibit 10.4

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of the Effective
Date, as defined in Section 6 hereof, by and between Southern National Bancorp
of Virginia, Inc. (the “Company”) and Mr. R. Roderick Porter
(“Employee”).  Together, the Company and Employee may be referred to hereinafter
as the “Parties.” 

 

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Employee
agree as follows:

 

1.



Resignations.  In order to effect Employee’s separation from the Company and its
wholly-owned subsidiary, Sonabank, Employee hereby resigns (a) Employee’s
position as Executive Vice Chairman of the Board of each of the Company and
Sonabank, effective as of March 30, 2020 (the “Separation Date”), (b) Employee’s
position as a member of the boards of directors of each of the Company and
Sonabank, effective as of the date of the Company’s 2020 annual meeting of
stockholders, which is currently expected to be held on May 23, 2020 (the
“Annual Meeting Date”), (c) Employee’s employment with the Company and Sonabank
and, except as set forth in Section 1(b), all other positions Employee holds
with the Company, Sonabank, and any of their respective affiliates (including,
without limitation, Southern Trust Mortgage, LLC (“STM”)), effective as of the
Separation Date, and (d) Employee’s position as a member of the board of
managers and any other governing body of STM, effective as of the Separation
Date).  Employee agrees and acknowledges that he has been paid all outstanding
wages through and including the date of Employee’s most recent paycheck, less
customary and applicable payroll deductions.  Employee confirms and agrees that
he has received all wages, commissions, reimbursements, payments, or other
benefits to which Employee is entitled as a result of Employee’s employment with
the Company and Sonabank, other than those that have not yet become due pursuant
to the normal payroll schedule of the Company and Sonabank and which the Company
agrees will be paid in accordance with such normal payroll schedule.  In
addition, the Company agrees to reimburse Employee for any business expenses
incurred in the ordinary course which have not yet been reimbursed, in
accordance with the Company’s normal practices.  Other than the payments set
forth in this Agreement, the parties agree that neither the Company nor Sonabank
owes any additional amounts to Employee for wages, back pay, severance pay,
bonuses, damages, accrued vacation, benefits, insurance, sick leave, other
leave, or any other reason.  This Agreement is intended to and does settle and
resolve all claims of any nature that Employee might have against the Company or
Sonabank arising out of their employment relationship or the termination of
employment or relating to any other matter. 

 

2.



Consideration for this Agreement.  In consideration of Employee’s promises and
the General Release of Claims and Covenant Not To Sue contained in Section 3 of
this Agreement, the Company agrees to:

 

a. pay or provide to Employee the payments and benefits set forth in Section
5(a) of the Employment Agreement (as defined in Section 7 hereof), subject to
the terms and conditions thereof, except that (1) Employee shall receive twelve
(12) months (instead of six (6) months) of






base salary continuation at the rate in effect on the Separation Date, payable
in accordance with the established payroll practices of the Company (but not
less frequently than monthly and in equal installments); and (2) Section
5(a)(ii) of the Employment Agreement shall be amended to provide that the
Company shall provide Employee with access to a personal assistant in a manner
consistent with past practice for three (3) years (instead of two (2) years)
following the Separation Date, provided that the dollar value attributed to the
services provided by such personal assistant to Employee shall not exceed
$60,000 per year; provided, further, that if the Company determines in its sole
discretion that it is unable to provide Employee with such access to a personal
assistant at any time during the three years, then the Company shall pay to
Employee a lump sum cash payment equal to $60,000 per year for the remainder of
the three-year period, pro-rated for partial calendar years; and

 

b. take the following actions with respect to certain of Employee’s outstanding
options: (1) amend Employee’s 72,000 options outstanding on the Separation Date
with an exercise price greater than $9.70 (the “3-Year Extension Options”) such
that the period of time in which Employee has to exercise the shares subject to
the 3-Year Extension Options shall be extended until the earlier of (i) the
expiration of the original term of each Option or (ii) the third anniversary of
the Separation Date; and (2) amend Employee’s 20,000 options outstanding on the
Separation Date with an exercise price equal to $9.14 (the “2-Year Extension
Options” and, together with the 3-Year Extension Options, the “Extended
Options”) such that the period of time in which Employee has to exercise the
shares subject to the 2-Year Extension Options shall be extended until the
earlier of (i) the expiration of the original term of each Option or (ii) the
second anniversary of the Separation Date.  Notwithstanding the foregoing, in no
event shall any Extended Option remain outstanding or exercisable: (i) more than
10 years following the date of grant of the Option; or (ii) following the
Extended Option’s original expiration date.

 

The Company agrees that Employee’s initial annual installment of his Normal
Retirement Benefit under his Supplemental Executive Retirement Plan agreement
entered into with Sonabank, effective as of April 2, 2018, shall be paid on
October 1, 2020.

 

3.



General Release of Claims and Covenant Not To Sue. 

 

a.General Release of Claims.  In consideration of the payments made to Employee
by the Company and the promises contained in this Agreement, Employee on behalf
of himself and Employee’s agents and successors in interest, hereby
UNCONDITIONALLY RELEASES AND DISCHARGES the Company, its successors,
subsidiaries (including, without limitation, Sonabank), parent companies,
assigns, joint ventures, and affiliated companies and their respective agents,
legal representatives (including, without limitation, Alston & Bird LLP),
shareholders, attorneys, employees, members, managers, officers and directors
(collectively, the “Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES
OF ACTION which he may by law release, as well as all contractual obligations
not expressly set forth in this Agreement, whether known or unknown, fixed or
contingent, that he may have or claim to have against any Releasee for any
reason as of the date of execution of this Agreement.  This General Release and
Covenant Not To Sue includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination; claims
arising under severance plans and contracts; and claims growing out of any legal
restrictions on the Company’s and Sonabank’s rights to terminate its employees
or to take any other employment action, whether statutory, contractual or
arising






under common law or case law.  Employee specifically acknowledges and agrees
that he is releasing any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
anti-retaliation provisions of the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Occupational Safety and
Health Act, the Worker Adjustment and Retraining Notification Act, the Employee
Polygraph Protection Act, the Fair Credit Reporting Act, the Virginia Human
Rights Act, the Virginians with Disabilities Act, the Virginia Equal Pay Act,
the Virginia Payment of Wage Law, and any and all other local, state, and
federal law claims arising under statute or common law.  It is agreed that this
is a general release and it is to be broadly construed as a release of all
claims, except as set forth in Section 3(d) below.

 

b.Covenant Not to Sue.  Except as expressly set forth in Section 4 below,
Employee further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement, other than to enforce his rights under this Agreement. 

 

c.Representations and Acknowledgements.  This Agreement is intended to and does
settle and resolve all claims of any nature that Employee might have against the
Company and Sonabank arising out of their employment relationship or the
termination of employment or relating to any other matter, except as set forth
in Section 3(d) below.  By signing this Agreement, Employee acknowledges that he
is doing so knowingly and voluntarily, that he understands that he may be
releasing claims he may not know about, and that he is waiving all rights he may
have had under any law that is intended to protect him from waiving unknown
claims.  This Agreement shall not in any way be construed as an admission by the
Company or any of the other Releasees of wrongdoing or liability or that
Employee has any rights against the Company or any of the other
Releasees.  Employee represents and agrees that he has not transferred or
assigned, to any person or entity, any claim that he is releasing in this
Section 3.

 

d.Exceptions to General Release.  Nothing in this Agreement is intended as, or
shall be deemed or operate as, a release by Employee of (i) any rights of
Employee under this Agreement; (ii) any vested benefits under any Company or
Sonabank-sponsored benefit plans; (iii) any rights under COBRA or similar state
law; (iv) any recovery to which Employee may be entitled pursuant to workers’
compensation and unemployment insurance laws; (v) Employee’s right to challenge
the validity of Employee’s release of claims under the ADEA; (vi) any rights or
claims under federal, state, or local law that cannot, as a matter of law, be
waived by private agreement; and (vii) any claims arising after the date on
which Employee executes this Agreement.

 

4.



Protected Rights.  Employee understands that nothing contained in this Agreement
limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Employee further
understands that this Agreement does not limit Employee’s ability to communicate
or share information with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies.  However,






based on Employee’s release of claims set forth in Section 3 of this Agreement,
Employee understands that Employee is releasing all claims and causes of action
that Employee might personally pursue or that might be pursued in Employee’s
name and, to the extent permitted by applicable law, Employee’s right to recover
monetary damages or obtain injunctive relief that is personal to Employee in
connection with such claims and causes of action.

 

5.



Acknowledgment.  Employee shall have until the forty-fifth (45th) day after he
receives this Agreement to execute this Agreement.  If he does not execute the
Agreement by that date, the offer contained in this Agreement shall be revoked
by the Company.  The Company hereby advises Employee to consult with an attorney
prior to executing this Agreement and Employee acknowledges and agrees that the
Company has advised, and hereby does advise, Employee of Employee’s opportunity
to consult an attorney or other advisor and has not in any way discouraged him
from doing so.  Employee expressly acknowledges and agrees that he has been
offered at least forty-five (45) days to consider this Agreement before signing
it, that he has read this Agreement and Release carefully, and that he has had
sufficient time and opportunity to consult with an attorney or other advisor of
Employee’s choosing concerning the execution of this Agreement.  Employee
acknowledges and agrees that he fully understands that the Agreement is final
and binding (except as set forth in Section 6 below), that it contains a full
release of all claims and potential claims, and that the only promises or
representations he has relied upon in signing this Agreement are those
specifically contained in the Agreement itself.  Employee acknowledges and
agrees that he is signing this Agreement voluntarily, with the full intent of
releasing the Company and the other Releasees from all claims covered by Section
3.

 

6.



Revocation and Effective Date.  The Parties agree Employee may revoke the
Agreement at will within seven (7) days after he executes the Agreement by
giving written notice of revocation to the Company.  Such notice must be
delivered to Mark Kanaly, Alston & Bird LLP, 1201 West Peachtree Street NE,
Atlanta, Georgia 30309, mark.kanaly@alston.com, and must actually be received by
him at or before the above-referenced seven-day deadline.  The Agreement may not
be revoked after the expiration of the seven-day deadline.  In the event that
Employee revokes the Agreement within the revocation period described in this
Section, this Agreement shall not be effective or enforceable, and all rights
and obligations hereunder shall be void and of no effect.  Assuming that
Employee does not revoke this Agreement within the revocation period described
above, the effective date of this Agreement (the “Effective Date”) shall be the
eighth (8th) day after the day on which Employee executes this Agreement.

 

7.



Survival of Certain Obligations on Employee.   Employee’s obligations under
Section 6 of the Amended and Restated Employment Agreement dated as of October
2, 2019 between Employee and the Company (the “Employment Agreement”), as well
as any other provisions of the Employment Agreement necessary to interpret or
enforce Employee’s obligations under such Section 6, shall remain in full force
and effect in accordance with their terms, and nothing in this Agreement shall
alter such obligations or terms.

 

8.



Return of Property.  Employee’s access to Employee’s Company e-mail account will
be terminated on April 3, 2020, but the Company will make its IT staff
reasonably available between the Separation Date and the Annual Meeting Date to
cooperate in good faith with Employee to retrieve Employee’s personal contacts
and personal e-mails from such account.  Employee






represents and warrants that (a) he will return to the Company on or before the
Annual Meeting Date, all documents, materials, equipment, keys, recordings,
client contact information, other client-related information, sales information,
workforce information, production information, computer data, and other material
and information relating to Company or any of the other Releasees, or the
business of the Company or any of the other Releasees (“Company Property”), and
(b) he has not retained or provided to anyone else any copies, excerpts,
transcripts, descriptions, portions, abstracts, or other representations of
Company Property, except for materials that have been provided to all directors
of the Company.  To the extent that Employee has any Company Property in
electronic form (including, but not limited to, Company-related e-mail),
Employee represents and warrants that, after returning such electronic Company
Property as described in this Section, he will permanently delete on or before
the Annual Meeting Date, such Company Property from all non-Company-owned
computers, mobile devices, electronic media, cloud storage, or other media
devices, or equipment.  Employee further represents and warrants that he has not
provided and will not provide any Company Property to any third party, including
any documents, equipment, or other tangible property, but with the exception of
non-confidential materials generally distributed by Company to clients or the
general public.

 

9.



Non-Disparagement.  Employee agrees that, except as may be required by law or
court order, he will not, directly or indirectly, make any statement, oral or
written, or perform any act or omission which disparages or casts in a negative
light the Company, its business, its employees, or any of the Releasees. This
Section 9 is not intended to in any way limit any of the Protected Rights
contained in Section 4 of this Agreement, or to prevent Employee from providing
truthful testimony in response to a valid subpoena, court order, or request from
a Government Agency.  In addition, to the extent that Employee engages in
discussions or other communications with customers, investors, analysts, or
shareholders of the Company and its subsidiaries and affiliates, or any other
third parties that have business relationships with the Company and its
subsidiaries and affiliates, or the media, Employee will strictly limit such
communications to matters that have been publicly disclosed by the Company and
its subsidiaries and affiliates.  The Company will advise the members of its
board of directors (and those of the Sonabank’s board of directors) and all
executive officers of the Company and Sonabank (collectively, the “Persons to be
Advised”) that they should not make public statements that are in any way
disparaging or negative towards Employee. The Company will advise the Persons to
be Advised that a non-disparagement agreement is in effect and will use
reasonable efforts to enforce compliance with this Agreement.

 

10.



Final Agreement.  Subject to Section 7, this Agreement contains the entire
agreement between the Company and Employee with respect to the subject matter
hereof. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties.  The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

11.



Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the state of Virginia without giving effect to its conflict of
law principles.

 

12.



Severability.  With the exception of the release contained in Section 3, the
provisions of this Agreement are severable and if any part of it is found to be
unenforceable the other sections






shall remain fully and validly enforceable.  If the general release and covenant
not to sue set forth in Section 3 of this Agreement is found to be
unenforceable, this Agreement shall be null and void and Employee will be
required to return to the Company all Consideration already paid to
Employee.  The language of all valid parts of this Agreement shall in all cases
be construed as a whole, according to fair meaning, and not strictly for or
against any of the parties.

 

13.



Waiver.  The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such
provision.  Any waiver of any provision of this Agreement must be in a writing
signed by the party making such waiver.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.

 

14.



No Reemployment.  Employee agrees that by signing this Agreement, he
relinquishes any right to employment or reemployment with the Company or any of
the other Releasees.  Employee agrees that he will not seek, apply for, accept,
or otherwise pursue employment with the Company or any of the Releasees, and
acknowledges that if he reapplies for or seeks employment with the Company or
any of the Releasees, the Company’s or any of the Releasees’ refusal to hire
Employee based on this Section 14 shall provide a complete defense to any claims
arising from Employee’s attempt to obtain employment.

 

15.



Stand-Still.  For a period of 24 months from the date of this Agreement, unless
Employee shall have been specifically invited in writing by the Company, neither
Employee nor any person acting on behalf of or in concert with Employee will in
any manner, directly or indirectly, (a) effect or seek, offer or propose
(whether publicly or otherwise) or enter into an agreement to effect, or cause
or participate in or in any way assist any other person to effect or seek, offer
or propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities (or beneficial ownership thereof) or assets of the
Company or any of its subsidiaries, (ii) any tender or exchange offer, merger or
other business combination involving the Company or any of its subsidiaries,
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries, or (iv) any “solicitation” of “proxies” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) or consents to vote
any voting securities of the Company, (b) form, join or in any way participate
in a “group” (as defined under the 1934 Act) with respect to more than 5% of the
securities of the Company, (c) otherwise act, alone or in concert with others,
to seek to control or influence the management, board, or policies of the
Company, (d) take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in (a) above, or
(e) enter into any discussions or arrangements with any third party with respect
to any of the foregoing.  Employee also agrees during such period not to request
the Company (or its directors, officers, employees, advisors or agents),
directly or indirectly, to amend or waive any provision of this paragraph
(including this sentence).

 

16.



Required Disclosure.  Employee acknowledges he has been provided with a notice
(Exhibit A to this Agreement), pursuant to the Older Workers Benefit Protection
Act, 29 U.S.C. § 626(f), that fully complies with the requirements of 29 U.S.C.
§ 626(f)(1)(H).

 

 

(Signature page follows)








 










The Parties hereby signify their agreement to these terms by their signatures
below.

 

 



 

 



 

 



 



 



 



 

 

 

/s/ R. Roderick Porter



 

Date: March 30, 2020

Southern National Bancorp of Virginia, Inc.

 

By: /s/ Dennis J. Zember

 

Name:  Dennis J. Zember, Jr.

 

Title: President and Chief Executive Officer

 

Date: March 30, 2020

 










Exhibit A

 

This notice applies to the exit incentive conducted at Southern National Bancorp
of Virginia, Inc. (the “Company”) and the severance payments being offered in
connection therewith (the “Exit Incentive and Severance Program”).  For purposes
of the Exit Incentive and Severance Program, you were considered to be a part of
the organizational unit consisting of employees working as part of the Office of
the Chairman (the “Organizational Unit”).  To be eligible for the Severance
described in the attached Agreement, you must execute the Agreement within
forty-five (45) days after you receive it, and not revoke the Agreement during
the seven (7) day revocation period following execution of the Agreement.  The
Severance offered in the Agreement in connection with the Exit Incentive and
Severance Program is, therefore, contingent upon the Company receiving a signed
and unrevoked Agreement, which includes a general release of claims, from you. 

 

The following is a list of the ages and job titles of persons in the
Organizational Unit who were selected for inclusion in the Exit Incentive and
Severance Program in exchange for signing an agreement which includes a general
release:

 

Job Title

Age

Executive Chairman

75

Executive Vice Chairman

75

 

There are not any employees in the Organizational Unit who were not selected for
inclusion in the Exit Incentive and Severance Program.

 



